DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021, 08/18/2021, 06/15/2021, 03/01/2021, 09/09/2020, 07/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 07/27/2021 is acknowledged.  The traversal is on the ground(s) that “Independent or distinct” (see page 7).  This is not found persuasive because
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as an active electrical element of the LED device is configured to initiate reset command upon receiving a reset signal which it’s not recited in subcombination II in which makes combination and subcombination Independent and distinct. See MPEP § 806.05(d). 
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
Applicant has elected Invention II encompassing claims 1-12 and 14-29 but the status of claims 13, 30-25 has not been withdrawn. It shows original based on filling respond of the applicant 07/27/2021. Claims 13 and 30-35 must be shown as withdrawn. For example, 13 (withdrawn) and 35-35 (withdrawn).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1].
In regards to claim 1. Peting discloses a method of controlling a light emitting diode (LED) device (Fig. 4a, 425), the method comprising: 
providing a pulse width modulation (PWM) signal (Fig. 4a, 490 & Paragraph [0158]) to one or more LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period.
Peting discloses the PWM signal (Fig. 10 & Paragraph [0193]) comprising a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]) that corresponds to a portion of the PWM period (Paragraph [0120]) in which the one or more LED chips (Fig. 4b, 470-1-N) are electrically activated (Fig. 5a-b, 561); and segmenting the PWM duty cycle (Paragraph [0194]) such that the one or (Fig. 4b, 470-1-N) are electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
In regards to claim 2. Peting discloses the method of claim 1, further comprising selectively (Paragraph [0149]) segmenting the PWM duty cycle (Paragraph [0194]) such that the one or more LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]) may receive either a segmented duty cycle or a continuous duty cycle (Paragraph [0194]).
In regards to claim 14. Peting in view of Yee discloses a light emitting diode (LED) package (Fig. 4a, 425) comprising: 
at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]); and 
an active electrical element (Fig. 4a, 425) electrically connected to the at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period.
Peting discloses the active electrical element (Fig. 4b, 425) configured to: provide a pulse width modulation (PWM) signal (Fig. 10 & Paragraph [0193]) to the at least one LED chip that comprises a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]), the PWM duty cycle (Paragraph [0194]) corresponding to a portion of the PWM period (Paragraph [0120]) in which the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated (Fig. 5a-b, 561); and segment the PWM duty cycle (Paragraph [0194]) such that the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
In regards to claim 15. Peting discloses the LED package of claim 14, wherein the active electrical element (Fig. 4a, 425) is further configured to be selectable between a segmented PWM duty cycle (Paragraph [0194]) and a continuous PWM duty cycle (Paragraph [0194]) for the at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 16. Peting discloses the LED package of claim 14, wherein the active electrical element (Fig. 4a, 425) comprises a signal conditioning element (Fig. 2b, 293-295) that is configured to transform (Paragraph [0165]) a command signal (Fig. 2b, 292) received from a data stream (Fig. 2b, 291 & Paragraph [0058]).
In regards to claim 29. Peting discloses the LED package of claim 14, wherein the at least one LED chip comprises a plurality of LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]) that form at least one LED pixel (Peting: Paragraph [0172]).

Claims 3-12 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] and further in view of Yee [US 2020/0251050 A1]
In regards to claim 3. Peting discloses the method of claim 1, further comprising 
Peting does not specify transforming a counter signal into a non-numerically ordered counter sequence for the PWM period.
Yee discloses transforming (Fig. 7, 708 and 706) a counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
In regards to claim 4. Peting in view of Yee discloses the method of claim 3, further comprising comparing (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) and providing a control signal for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) during the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 5. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) counts a total number of values (Yee: Paragraph [0052-53]) in the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]) that corresponds to a bit-depth of the command signal (Yee: Paragraph [0052]).
In regards to claim 6. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) is formed by bit reversal (Yee: Fig. 15 1500) of the counter signal (Yee: Paragraph [0068]).
In regards to claim 7. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal (Yee: Fig. 15 1500) of the counter signal (Yee: Paragraph [0068]).
In regards to claim 8. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by swapping sections of bits (Yee: Fig. 15 1500) corresponding to the counter signal (Yee: Paragraph [0068]).
In regards to claim 9. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149 & 0181] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002 & 0052]).
In regards to claim 10. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 11. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 12. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 17. Peting in view of Yee the LED package of claim 14, 
Peting does not specify wherein the active electrical element comprises a counter transformation device that is configured to transform a counter signal into a non- numerically ordered counter sequence for the PWM period.
Yee discloses wherein the active electrical element (Fig. 6-7, 614) comprises a counter transformation device (Fig. 7, 708 and 706) that is configured to transform a counter signal into a non- numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
In regards to claim 18. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by bit reversal of the counter signal (Yee: Fig. 15 1500).
In regards to claim 19. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal of the counter signal (Yee: Fig. 15 1500).
In regards to claim 20. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by swapping sections of bits corresponding to the counter signal (Yee: Fig. 15 1500).
In regards to claim 21. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 22. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 23. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 24. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 25. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence counts a total number of values (Yee: Paragraph [0052]) in the PWM period (Yee: Paragraph [0002]) that corresponds to a bit-depth of a command signal (Yee: Paragraph [0052]).
In regards to claim 26. Peting in view of Yee discloses the LED package of claim 17, wherein the active electrical element (Yee: Fig. 7, 614) comprises a comparator (Yee: Fig. 6, 604) device that is configured to compare (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) from a data stream (Yee: Fig. 6, 640) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Fig. 7, 610) to provide a control signal for the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 27. Peting in view of Yee discloses the LED package of claim 26, wherein the active electrical element (Peting: Fig. 4a, 425) comprises a driver (Peting: Fig. 4a, 461) that is configured to receive the control signal (Peting: Fig. 4a, 493) and drive the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 28. Peting discloses the LED package of claim 14, 
Peting does not specify wherein the active electrical element comprises a memory element configured to receive and store a command signal from a data stream.
Yee discloses wherein the active electrical element (Fig. 6, 600) comprises a memory element (Fig. 6, 602) configured to receive and store a command signal (Paragraph [0052]) from a data stream (Fig. 6, 640).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprises a memory element configured to receive and store a command signal from a data stream for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844